343 F.2d 161
STATE OF LOUISIANA, Appellant,v.Lester NEWTON, Appellee.
No. 21675.
United States Court of Appeals Fifth Circuit.
March 18, 1965.
Rehearing Denied April 15, 1965.

Teddy W. Airhart, Jr., Asst. Atty. Gen., Baton Rouge, La., F. Jean Pharis, Dist. Atty., Alexandria, La., Jack P. F. Gremillion, Atty. Gen. of Louisiana, for appellant.
Camille F. Gravel, Jr., Alexandria, La., for appellee.
Before WHITAKER,* Senior Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM:


1
The district judge, upon a full and able opinion,1 found that Negroes were systematically excluded from the Grand Jury which indicted Newton, and declared his conviction unconstitutional, void and of no effect. We are in full agreement with the opinion and decision of the district court and its judgment is therefore


2
Affirmed.



Notes:


*
 Of the United States Court of Claims, sitting by designation


1
 Reported in 224 F. Supp. 330. See also the following later decisions: Coleman v. State of Alabama, 1964, 377 U.S. 129, 84 S. Ct. 1152, 12 L. Ed. 2d 190; Whitus v. Balkcom, 5 Cir. 1964, 333 F.2d 496; Cobb v. Balkcom, 5 Cir. 1964, 339 F.2d 95